ORDER

PER CURIAM.
Appellant Investors Title Co. appeals a final judgment of the Circuit Court of St. Louis County entered in favor of Respondent Mary K. Gilliland in an action for restitution involving payment of property taxes. Appellant complains the judgment was unsupport*142ed by the evidence and contradicts existing case law. We have reviewed the briefs and the record on appeal and find no error of law. An extended opinion would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).